     Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 1 of 11 PageID: 93




                                                   U.S. Department of Justice
                                                   United States Attorney
                                                   District of New Jersey


Catherine R. Murphy                                970 Broad Street, Suite 700
Assistant United States Attorney                   Newark, New Jersey 07102




                                                   January 25, 2021
VIA ECF

Honorable Peter G. Sheridan
United States District Judge
District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
Trenton, New Jersey 08608

                  Re:      United States v. Richard Scalea
                           Crim. No. 18-620

Dear Judge Sheridan:

       The Government respectfully submits this letter brief in opposition to
defendant Richard Scalea’s (“Scalea”) request for compassionate release
pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (the “Motion”). ECF Nos. 25, 27. 1 The
Government submits that the Court should deny the Motion, as Scalea has
failed to demonstrate any extraordinary or compelling reasons for
compassionate release, and the 18 U.S.C. § 3553(a) factors, specifically the
seriousness of his offense and the need for him to serve a full sentence to deter
him and others adequately, strongly weigh against such relief.

I.       Background

      On October 16, 2018, Scalea pleaded guilty to a one-count Information
charging him with distribution of child pornography, in violation of Title 18,
United States Code, Sections 2252A(a)(2)(A) and 2252A(b)(1). ECF 17. As is
discussed in more detail below, the investigation in the instant case revealed
that Scalea distributed child pornography through an incest chatroom—in
which he claimed to be raping his granddaughter—and had in his possession
hundreds of images of child pornography, including images depicting the


         On or about October 1, 2020, Scalea filed a pro se motion for compassionate
         1

release (ECF 25). On January 11, 2021, Assistant Federal Public Defender David
Holman filed an application for compassionate release on behalf of Scalea (ECF 27),
which was intended to supplement Scalea’s October 2020 pro se filing.
  Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 2 of 11 PageID: 94




sexual abuse or exploitation of an infant or toddler, images depicting
prepubescent minors, and an image portraying sadistic or masochistic
conduct, as well as more than 500 chat messages that law enforcement
bookmarked as related to crimes against children. On February 20, 2019, the
Court sentenced Scalea to a term of imprisonment of 120 months and 10 years
of supervised release (ECF 23).

       Scalea is serving his sentence at FCI Fort Dix. According to the Bureau
of Prisons (“BOP”), and assuming Scalea earns all of his possible good time
credit, Scalea has served only approximately 38.5% of his sentence and has an
estimated release date of on or about April 13, 2026. Not counting good time
credit, he has served approximately 32.8% of his total sentence and will
complete his entire term on or about October 5, 2027.

II.   The Bureau of Prison’s Response to the COVID-19 Pandemic

       As this Court is well aware, COVID-19 is an extremely dangerous illness
that has caused many deaths in the United States in a short period of time and
that has resulted in massive disruption to our society and economy. In
response to the pandemic, the Bureau of Prison’s (“BOP”) has taken significant
measures to protect the health of the inmates in its charge. BOP has explained
that “maintaining safety and security of [BOP] institutions is [BOP’s] highest
priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar.
19, 2020), available at https://www.bop.gov/resources/news
/20200319_covid19_update.jsp.

       Indeed, BOP has had a Pandemic Influenza Plan in place since 2012.
BOP Health Services Division, Pandemic Influenza Plan-Module 1: Surveillance
and Infection Control (Oct. 2012), available at https://www.bop.gov/resources
/pdfs/pan_flu_module_1.pdf. That protocol is lengthy and detailed,
establishing a multi-phase framework requiring BOP facilities to begin
preparations when there is first a “[s]uspected human outbreak overseas.” Id.
at i. The plan addresses social distancing, hygienic and cleaning protocols, and
the quarantining and treatment of symptomatic inmates.

      Consistent with that plan, BOP began planning for potential coronavirus
transmissions in January. At that time, the agency established a working
group to develop policies in consultation with subject matter experts in the
Centers for Disease Control, including by reviewing guidance from the World
Health Organization.

       On March 13, 2020, BOP began to modify its operations, in accordance
with its Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the
risk of COVID-19 transmission into and inside its facilities. Since that time, as

                                      -2-
  Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 3 of 11 PageID: 95




events require, BOP has repeatedly revised the Action Plan to address the
crisis.

      BOP’s operations are presently governed by Phase Nine of the Action
Plan. The current modified operations plan requires that all inmates in every
BOP institution be secured in their assigned cells/quarters, in order to stop
any spread of the disease. Only limited group gathering is afforded, with
attention to social distancing to the extent possible, to facilitate commissary,
laundry, showers, telephone, and computer access. Further, BOP has severely
limited the movement of inmates and detainees among its facilities. Though
there will be exceptions for medical treatment and similar exigencies, this step
as well will limit transmissions of the disease. Likewise, all official staff travel
has been cancelled, as has most staff training.

      All staff and inmates have been and will continue to be issued face
masks and strongly encouraged to wear an appropriate face covering when in
public areas when social distancing cannot be achieved.

        Every newly admitted inmate is screened for COVID-19 exposure risk
factors and symptoms. Asymptomatic inmates with risk of exposure are placed
in quarantine for a minimum of 14 days or until cleared by medical staff.
Symptomatic inmates are placed in isolation until they test negative for COVID-
19 or are cleared by medical staff as meeting CDC criteria for release from
isolation. In addition, in areas with sustained community transmission, all
facility staff are screened for symptoms. Staff registering a temperature of
100.4 degrees Fahrenheit or higher are barred from the facility on that basis
alone. A staff member with a stuffy or runny nose can be placed on leave by a
medical officer.

       Contractor access to BOP facilities is restricted to only those performing
essential services (e.g. medical or mental health care, religious, etc.) or those
who perform necessary maintenance on essential systems. All volunteer visits
are suspended absent authorization by the Deputy Director of BOP. Any
contractor or volunteer who requires access will be screened for symptoms and
risk factors.

      Social and legal visits were stopped as of March 13, and remain
suspended at this time, to limit the number of people entering the facility and
interacting with inmates. In order to ensure that familial relationships are
maintained throughout this disruption, BOP has increased detainees’
telephone allowance to 500 minutes per month. Tours of facilities are also
suspended. Legal visits will be permitted on a case-by-case basis after the
attorney has been screened for infection in accordance with the screening
protocols for prison staff.

                                        -3-
  Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 4 of 11 PageID: 96




      Further details and updates of BOP’s modified operations are available to
the public on the BOP website at a regularly updated resource page:
www.bop.gov/coronavirus/index.jsp.

      In addition, in an effort to relieve the strain on BOP facilities and assist
inmates who are most vulnerable to the disease and pose the least threat to the
community, BOP is exercising greater authority to designate inmates for home
confinement. On March 26, 2020, the Attorney General directed the Director of
the Bureau of Prisons, upon considering the totality of the circumstances
concerning each inmate, to prioritize the use of statutory authority to place
prisoners in home confinement. That authority includes the ability to place an
inmate in home confinement during the last six months or 10% of a sentence,
whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to home
confinement those elderly and terminally ill inmates specified in 34 U.S.C.
§ 60541(g). Congress has also acted to enhance BOP’s flexibility to respond to
the pandemic. Under the Coronavirus Aid, Relief, and Economic Security Act,
enacted on March 27, 2020, BOP may “lengthen the maximum amount of time
for which the Director is authorized to place a prisoner in home confinement” if
the Attorney General finds that emergency conditions will materially affect the
functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (to
be codified at 18 U.S.C. § 3621 note). On April 3, 2020, the Attorney General
gave the Director of BOP the authority to exercise this discretion, beginning at
the facilities that thus far have seen the greatest incidence of coronavirus
transmission. As of this filing, BOP has transferred 20,781 inmates to home
confinement since March 2020. See Federal Bureau of Prisons, COVID-19
Home Confinement Information, available at https://www.bop.gov/
coronavirus/.

       Taken together, all of these measures are designed to mitigate sharply
the risks of COVID-19 transmission in a BOP institution. BOP has pledged to
continue monitoring the pandemic and to adjust its practices as necessary to
maintain the safety of prison staff and inmates while also fulfilling its mandate
of incarcerating all persons sentenced or detained based on judicial orders.

       In addition to the proactive safety measures the BOP has undertaken,
outlined above, the United States has made great advancement in the
development, authorization, and distribution of effective vaccines to combat the
transmission of COVID-19. To date, two different vaccines have been approved
for distribution, and distribution efforts are ongoing. On December 30, 2020, the
BOP released the following statement regarding their efforts concerning the
administration of vaccines:

      BOP advises that it is working with the Centers for Disease Control
      and Prevention (CDC) and a public-private partnership established
      by the federal government, known as Operation Warp Speed (OWS),
                                      -4-
  Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 5 of 11 PageID: 97




      to ensure the BOP receives the COVID-19 vaccine as it becomes
      available….At present, as vaccines are obtained, priority is given to
      full-time staff members, in order to mitigate the risk of staff
      members introducing the virus from the community. At each
      institution, any additional available vaccines are given to inmates,
      beginning with those deemed at high risk.

      To date, 24,750 vaccine doses have been distributed to the Bureau of
Prisons nationwide. Of that amount, 20,838 have been administered. See
Center for Disease Control, COVID-19 Vaccinations in the United States, at
https://covid.cdc.gov/covid-data-tracker/#vaccinations. FCI Fort Dix began
administering the COVID-19 vaccine to staff on January 19, 2021. See
Declaration of James Gibbs, Acting Warden of FCI Fort Dix, at ¶ 2 (marked as
Exhibit C). As the rollout of the vaccines continues, the availability of a vaccine
to inmates will be more widespread.

       Unfortunately and inevitably, some inmates have become ill, and more
likely will in the weeks ahead. But BOP must consider its concern for the
health of its inmates and staff alongside other critical considerations. For
example, notwithstanding the current pandemic crisis, BOP must carry out its
charge to incarcerate sentenced criminals to protect the public. It must
consider the effect of a mass release on the safety and health of both the
inmate population and the citizenry. It must marshal its resources to care for
inmates in the most efficient and beneficial manner possible. It must assess
release plans, which are essential to ensure that a defendant has a safe place
to live and access to health care in these difficult times. And it must consider
myriad other factors, including the availability of both transportation for
inmates (at a time that interstate transportation services often used by released
inmates are providing reduced service), and supervision of inmates once
released (at a time that the Probation Office has necessarily cut back on home
visits and supervision).

      As mentioned above, Scalea is serving his sentence at Fort Dix FCI. As of
on or about January 20, 2021, according to information the Government
received from BOP, there were a total of 69 positive inmate cases of Covid-19,
and no Covid-19 deaths at FCI Fort Dix. 2




      2 According to the BOP website, as of January 21, 2021, there were 120 positive
inmate cases. The discrepancy between Fort Dix’s internal reporting and the numbers
reported on the BOP website is because there is a lag time between when an inmate is
actually “recovered” and when an entry can be made into each inmate’s electronic
record to document the recovery. See Exhibit C.
                                        -5-
  Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 6 of 11 PageID: 98




III.   Scalea Has Exhausted His Administrative Remedies

        Scalea appears to have exhausted his administrative remedies, as
statutorily required. A court may grant a defendant’s own motion for a
reduction in his sentence only if the motion was filed “after the defendant has
fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf” or after 30 days have
passed “from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       BOP records show that on or about August 13, 2020, Scalea requested
compassionate release/reduction in sentence based on medical circumstances,
specifically, “asthma, high blood pressure, mild heart attack.” Ex. A. As of on
or about January 14, 2021, BOP had not yet taken a position on Scalea’s
request. While Scalea’s request to BOP was still pending as of January 14,
2021, 30 days have passed since BOP received the request so this Court may
consider the merits of Scalea’s motion for compassionate release.

IV.    Scalea Presents No Extraordinary or Compelling Reason for
       Compassionate Release.

       A.   Legal Standard

      If the exhaustion requirement is met, the Court may reduce a
defendant’s term of imprisonment “after considering the factors set forth in [18
U.S.C. § 3553(a)],” if the Court finds, as relevant here, that: (i) “extraordinary
and compelling reasons warrant such a reduction”; and (ii) “such a reduction is
consistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). As the movant, Scalea bears the
burden to establish that he is eligible for a sentence reduction. United States v.
Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d
1352, 1356 (11th Cir. 2014); United States v. Epstein, Crim. No. 14-287 (FLW),
2020 WL 1808616, at *2 (D.N.J. Apr. 9, 2020).

       The relevant policy statement issued by the Sentencing Commission
provides that a court may reduce the term of imprisonment after considering
the Section 3553(a) factors if the Court finds that: (1) “extraordinary and
compelling reasons warrant the reduction”; (2) “the defendant is not a danger
to the safety of any other person or to the community, as provided in 18 U.S.C.
§ 3142(g)”; and (3) “the reduction is consistent with this policy statement.”
U.S.S.G. § 1B1.13.

      The policy statement includes an Application Note that specifies the
types of medical conditions that qualify as “extraordinary and compelling
reasons.” First, the standard is met if a defendant is “suffering from a terminal
                                       -6-
  Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 7 of 11 PageID: 99




illness,” such as “metastatic solid-tumor cancer, amyotrophic lateral sclerosis
(ALS), end-stage organ disease, [or] advanced dementia.” Application Note
1(A)(i) to U.S.S.G. § 1B1.13. Second, the standard is met if the defendant is:

      (I)     suffering from a serious physical or medical condition,

      (II)    suffering from a serious functional or cognitive impairment,
              or

      (III)   experiencing deteriorating physical or mental health because
              of the aging process,

      that substantially diminishes the ability of the defendant to provide
      self-care within the environment of a correctional facility and from
      which he is not expected to recover.

Application Note 1(A)(ii) to U.S.S.G. § 1B1.13. The Application Note also sets
out other conditions and characteristics that qualify as “extraordinary and
compelling reasons” related to the defendant’s age and family circumstances.
Application Note 1(B)-(C) to U.S.S.G. § 1B1.13. Finally, the Note recognizes the
possibility that BOP could identify other grounds that amount to “extraordinary
and compelling reasons.” Application Note 1(D) to U.S.S.G. § 1B1.13.

      B.      Scalea’s Medical Conditions Do Not Warrant Compassionate
              Release.

       Scalea presents no extraordinary or compelling reason for compassionate
release. In his October 5, 2020 submission, he claims to have “severe asthma,
hypertension, high cholesterol, pre-diabetic, and minor heart disease.” ECF 25
at 2. Scalea’s supplemental submission provides that Scalea suffers from
asthma, hypertension, and high cholesterol, and that, as such, Scalea is
“suffering from a serious physical or medical condition” that “substantially
diminishes [his] ability” to provide self-care within a correctional facility. ECF
27 at 3, 5. Scalea’s compassionate release request “essentially asks this Court
to find that any individual who has . . . hypertension and asthma and is held in
federal prison is experiencing extraordinary and compelling circumstances
warranting release. That conclusion is not warranted.” See United States v.
Moye, Crim. No. 16-250, 2020 WL 6273905, at *2 (S.D.N.Y. Oct. 26, 2020)
(denying motion for compassionate release).

      Scalea does not fall within the class of people that the Centers for
Disease Control (“CDC”) considers the most vulnerable to COVID-19. The CDC
does recognize, however, that adults with asthma and high blood pressure
“might be at an increased risk for severe illness from the virus that causes

                                       -7-
 Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 8 of 11 PageID: 100




COVID-19.” 3 However, Scalea’s medical records indicate that he is perfectly
capable of taking care of himself and is receiving adequate medical care to
monitor and address his conditions. More specifically, according to his medical
records, his blood pressure is “well-controlled” and he does not appear to be at
risk for diabetes. Ex B at 1. 4 According to the notes from his May 15, 2020
clinical encounter, “Patient states he is doing well. He says his Asthma seems
[to] be okay” and his “Blood pressure is doing well.” Ex. B at 5. Moreover,
Scalea has been prescribed medication for high blood pressure and to control
his asthma. ECF 27 at 3. Scalea’s medical records also note that his “10-year
risk of heart disease or stroke” is less than 10 percent. Ex. B at 1.

      Courts in this district and around the country have denied compassionate
release, and other similar requests for relief, in circumstances similar to Scalea’s,
including where the inmate has a medical condition or conditions that the CDC
continues to recognize might increase the risk of severe illness from COVID-19.
See, e.g., United States v. Brown, Crim. No. 10-0344, 2020 WL 3833284 (D. Md.
July 8, 2020) (finding that inmate’s obesity, asthma and hypertension did not
constitute an extraordinary and compelling reason for compassionate release
and denying inmate’s motion); United States v. Godofsky, Crim. No. 16-59, 2020
WL 2188047 (E.D. Ky. May 6, 2020) (denying compassionate release motion of
63-year old defendant with high blood pressure, high cholesterol, and asthma);
United States v. Collins, Crim. No. 14-30038, 2020 WL 2301217, at *1-2 (C.D.
Ill. May 8, 2020) (denying § 3582 motion filed by a 61-year-old defendant
diagnosed with asthma, high blood pressure, and coronary artery disease, noting
that “the COVID-19 pandemic does not warrant the release of every federal
prisoner with health conditions that makes him more susceptible to the
disease”).

       In sum, Scalea’s medical conditions do not substantially diminish his
ability to provide self-care in the prison environment, and he has failed to
demonstrate that BOP is incapable of protecting his health. Fort Dix has taken
and is continuing to take adequate measures to protect inmates from COVID-
19. Scalea’s motion should be denied.

V.    The § 3553(a) Factors Strongly Weigh Against Release

        Because Scalea has not set forth any cognizable basis for his requested
relief, the Court need not reach the question of whether the § 3553(a) factors

      3 See Centers for Disease Control, People with Certain Medical Conditions,
available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited January 21, 2021).

      4 Because of privacy concerns, the Government will submit Scalea’s medical
records (Exhibit B) separately to the Court and will not file them on ECF.
                                        -8-
 Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 9 of 11 PageID: 101




otherwise justify his release, though the Government respectfully submits that
they do not. The Section 3553(a) factors, including: (1) the seriousness of
Scalea’s crime; (2) Scalea’s history and characteristics; (3) the need for his
sentence to deter him and others from committing criminal offenses related to
child pornography; and (4) the need to avoid a sentencing disparity, all clearly
counsel in favor of denying his Motion.

      First, Scalea’s crime was serious. 18 U.S.C. §§ 3553(a)(1) and (a)(2)(A). On
August 31, 2017, Scalea engaged in an online chat, in an incest chatroom, with
a law enforcement officer working in an undercover capacity (“UC”). PSR ¶¶ 17,
20. 5 Scalea represented to the UC that he was sexually active with his 12-year
old granddaughter and that he had pictures he was willing to share with the UC.
PSR ¶¶ 17, 20. Later that same day, Scalea and the UC engaged in an email
exchange, during which Scalea sent the UC an image depicting child
pornography, and claimed that the prepubescent female in the image was his
granddaughter whom he had been sexually assaulting and raping since she was
an infant. PSR ¶¶ 18-19, 21.

       On October 5, 2017, law enforcement officers executed a search warrant
at Scalea’s residence. PSR ¶ 22. At the residence, law enforcement discovered
computer devices that belonged to Scalea, which contained hundreds of images
of child pornography. PSR ¶¶ 22, 88. A forensic review of the devices seized
from Scalea’s residence revealed that Scalea possessed images depicting the
sexual abuse or exploitation of an infant or toddler, images depicting
prepubescent minors, an image portraying sadistic or masochistic conduct or
other depictions of violence, as well as more than 500 chat messages that law
enforcement bookmarked as related to crimes against children. PSR ¶¶ 87-93.
As this Court is already aware, the market for child pornography causes grave
harm to the victims featured in these images and videos. These victims are
innocent children, and later, adults, who live the rest of their lives knowing that
digital records of their abuse and humiliation will continue to be traded like a
commodity.

      Second, Scalea’s history and characteristics weigh against early release.
The investigation revealed that the instant offense was not an isolated instance.
Scalea admitted to law enforcement that prior to his arrest he frequented an
incest chatroom containing images of children ages five through eighteen, and
would sometimes spend multiple hours in the incest chatroom during the day.
PSR ¶¶ 23, 31. Scalea also admitted to law enforcement that he downloaded and
transmitted images of child pornography, and masturbated to the images of child
pornography found in his residence. PSR ¶¶ 23-24, 32-33. Moreover, a forensic


      5“PSR” refers to the Final Presentence Report prepared in this matter, dated
January 23, 2019.
                                        -9-
Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 10 of 11 PageID: 102




search of Scalea’s computer devices revealed more than 500 chat messages that
law enforcement tagged as related to crimes against children. PSR ¶ 88.

       Third, the need for deterrence weighs heavily against early release. 18
U.S.C. §§ 3553(a)(2)(B)-(C). Scalea has a persistent and proven sexual attraction
to children, which he acts upon by downloading and transmitting images of child
pornography. Scalea therefore presents a danger to some of the most vulnerable
and unsuspecting members of the public—children. A substantial period of
incarceration will protect the public from the very real risk that Scalea could
engage in further criminal activity. See 18 U.S.C. § 3553(a)(2)(C). Moreover, the
need to deter others from committing similar offenses is particularly acute here,
given the ready supply of these images available on the Internet, and the ease
with which individuals such as Scalea can revictimize these child victims every
time one downloads and views the evidence of their sexual exploitation. A
reduction in sentence here would not sufficiently serve to deter Scalea and others
from engaging in future, similar conduct.

      Finally, a reduction in Scalea’s 120-month sentence will create sentencing
disparities. See 18 U.S.C. § 3553(a)(6). Here, Your Honor imposed a sentence
within the Guidelines range applicable to the offense level set forth in the parties’
plea agreement. Scala has only served about 38 percent of that sentence and
should not be relieved from serving the remainder.

      In sum, compassionate release would not promote the interests of
sentencing, and Scalea’s motion should be denied on these grounds.

VI.   The Court Cannot Direct the BOP to Place Scalea on Home
      Confinement

       Finally, were this Court to read Scalea’s motion as a request to order BOP
to place him on home confinement under the guidelines set forth in the Attorney
General’s March 26 and April 3, 2020 memoranda, 6 this Court should deny the
request. District courts have no authority to direct BOP to place a defendant in
home confinement. United States v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993).
Rather, such designation decisions are committed solely to BOP’s discretion. See
18 U.S.C. § 3621(b); Moore v. United States Att’y Gen., 473 F.2d 1375, 1376 (5th
Cir. 1973) (per curiam); see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality
opinion) (“It is well settled that the decision where to house inmates is at the core
of prison administrators’ expertise.”).

      Moreover, a prisoner has no constitutional right to confinement in any
particular place, including in home confinement. See Sandin v. Conner, 515 U.S.
472, 478 (1995) (“the Due Process Clause did not itself create a liberty interest

      6   Memoranda available at: https://www.bop.gov/coronavirus/faq.jsp.
                                        - 10 -
Case 3:18-cr-00620-PGS Document 28 Filed 01/25/21 Page 11 of 11 PageID: 103




in prisoners to be free from intrastate prison transfers.”); Meachum v. Fano, 427
U.S. 215, 224 (1976) (“The conviction has sufficiently extinguished the
defendant’s liberty interest to empower the State to confine him in any of its
prisons.”). And Section 3582(c)(1)(A) permits only a reduction in “the term of
imprisonment,” not a change in the place of imprisonment. Home confinement
merely permits the inmate to serve out the term of imprisonment at home. Such
a request therefore falls outside § 3582(c)’s limited grant of authority to this
Court to modify a sentence post-conviction. Absent any other statutory
authority—and Scalea cites none—this Court has no authority to grant such
relief in this forum.

VII.   Conclusion

      Accordingly, this Court should deny Scalea’s motion for compassionate
release.

                                     Respectfully submitted,

                                     RACHAEL HONIG
                                     Acting United States Attorney

                                     /s/ Catherine R. Murphy
                               By:   _________________________
                                     Catherine R. Murphy
                                     Assistant U.S. Attorney


cc:    David Holman, Esq.
       Counsel for Richard Scalea




                                     - 11 -
